COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:           In re Willow Creek Golf Club, Inc.

Appellate case number:         01-22-00553-CV

Date Motion Filed:             July 27, 2022

Party Filing Motion:           Relator


      It is ordered that relator’s request for en banc consideration is denied. See TEX. R.
APP. P. 41.2, 49.5.




Judge’s signature: _____/s/ Sherry Radack_______
                  Acting for the En Banc Court


Date: ___August 23, 2022____

En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, and Farris.

Justice Guerra, not sitting.